DETAILED ACTION
	The after final amendment of 11/24/2021 has been received and is being entered.
	
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Brian Jackson on 12/14/2021.
The following amendments are made vis-à-vis the 11/24/2021 claim set.  The application has been amended as follows:
Claim 1 (Currently Amended) A method of producing regenerative extracellular matrix (rECM) composition, comprising:
	obtaining tissue that has inherent regenerative capability, or that is undergoing regeneration, growth, or development, from an animal selected from the group consisting of: 
	freezing and thawing the tissue that has inherent regenerative capability or that is undergoing regeneration, growth, or development, to kill cells within the tissue;
	treating the tissue with one or more nucleases to digest nucleic acids in the tissue to produce rECM; and
	washing the nuclease-digested tissue in a solution, to remove cellular debris. 

Claims 12-14 are cancelled.

Claims 19-20 are cancelled.

Allowable Subject Matter
	Claims 1-4, 6-11 and 15-18 are allowed (as presented in the 11/24/2021 claim set, and further as amended above). 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
With the above amendments, the claims now define a method which is not anticipated or rendered obvious by the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633